In a negligence action to recover damages for personal injuries, etc., defendant Sahn appeals from an order of the Supreme Court, Kings County (Siracuse, J.), dated June 11,1980, which, inter alia, set aside a jury verdict in favor of the defendants on the issue of damages. Order affirmed, with $50 costs and disbursements. Trial Term acted properly within its discretion in setting aside the verdict on the issue of damages as contrary to the weight of the evidence. In addition, plaintiffs are entitled to a new trial on the issue of damages because of the trial court’s refusal to permit them to voir dire the jury on the question of damages either prior to the onset of the liability phase of the trial or thereafter prior to the commencement of the trial on the issue of damages (see Goerlich v Ippolito, 62 AD2d 1030). Hopkins, J.P., Mangano, Gulotta and Margett, JJ., concur.